Citation Nr: 1105658	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include 
general diseases of allergic etiology.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to December 
1993.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2007, the Board remanded the issue to the RO, via the 
Appeals Management Center (AMC) for additional action.  In a 
September 2008 decision, the Board denied service connection for 
sinusitis and the Veteran, in turn, appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  Pursuant to a 
December 2009 Joint Motion, the Court vacated the Board's 
decision denying service connection for sinusitis and remanded 
the issue to the Board.  In an April 2010 decision, the Board 
determined that new and material evidence had been received to 
reopen the claim for sinusitis, to include general diseases of 
allergic etiology, but denied the underlying claim for service 
connection on the merits.  The Veteran appealed the denial to the 
Court, and, pursuant to a November 2010 Joint Motion, the Court 
vacated the Board's decision denying service connection and 
remanded the issue to the Board for further proceedings 
consistent with the Joint Motion.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2010 Joint Motion, a remand is necessary 
to provide the Veteran with an adequate medical examination to 
determine the nature and etiology of his claimed sinusitis, to 
include general diseases of allergic etiology.  38U.S.C.A. § 
5103A(d)(1).

The Board points out that the Veteran's service treatment records 
reflect that he had periodic complaints of cold symptoms during 
military service.  In April 1989, he complained of sore throat 
and occasional nasal congestion; the assessment was viral upper 
respiratory infection.  In July 1991, he complained of headache, 
congestion and runny nose, pain in his shoulders to his neck, and 
productive cough.  The assessment was possible flu.  In a 
retirement report of medical history dated in August 1993, he 
checked "yes" to sinusitis, scribbled it out, and checked "no" to 
sinusitis; he denied any ear, nose, or throat trouble, chronic or 
frequent colds, or hay fever.  He identified "conjusted [sic] 
when pollen fail [sic] (spring time)" as an illness other than 
those already noted.  In a retirement examination report dated in 
August 1993, nose and sinuses findings were normal.

The report of a March 2003 VA examination reflects that the 
Veteran complained of nasal congestion, headaches, and occasional 
sinus infections.  On physical examination, the examiner noted 
some edema of his nasal mucosa, but the oral cavity was otherwise 
clear.  The assessment was allergic rhinitis and headaches.  The 
examiner opined that "it is hard to say whether [the Veteran's] 
headaches are related to his allergy problems.  He does not have 
a history that is very consistent with chronic sinusitis.  I 
believe this is all allergy.  I do not know what [the Veteran] 
was exposed to in the Gulf War, and it is impossible to say 
whether any of this is related to the chronic allergy problem 
that he has now."

In the November 2010 Joint Motion, it was concluded  by the 
Veteran's attorney and VA General Counsel that the March 2003 VA 
examiner's opinion regarding the etiology of the Veteran's 
allergic rhinitis and headaches was inadequate.  It was stated, 
"While the March 2003 examiner opined that 'this is all 
allergy', he did not specify the diagnosis to which he referred.  
Furthermore, the examiner did not address the etiology of 
Appellant's allergy problem.  Essentially, the examiner has 
provided insufficient details in the examination concerning 
Appellant's condition to adequately adjudicate his claim."  
Hence, a remand is necessary to resolve the claim.

Finally, in a December 2009 rating decision, the RO denied 
service connection for tinnitus and for PTSD, and the Veteran 
filed a notice of disagreement (NOD) in April 2010.  By filing a 
timely NOD, the Veteran has initiated appellate review of these 
claims; however, the RO has yet to issue a statement of the case 
(SOC) with respect to each claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, these matters must be remanded for the 
issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed sinusitis, to include 
general diseases of allergic etiology (e.g., 
allergic rhinitis, headaches).  Of particular 
interest are VA treatment records from April 
2010 to the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records are 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, the RO should arrange for the 
Veteran to undergo a VA Nose, Sinus, Larynx, 
and Pharynx Examination to be performed by a 
physician.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.

Following a review of the claims file, and an 
evaluation of the Veteran, the examiner 
should provide an opinion as to whether the 
Veteran has any current sinusitis, to include 
general diseases of allergic etiology.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability was incurred in or aggravated by 
the Veteran's military service.  The examiner 
should consider and comment on the Veteran's 
complaints of nasal congestion and various 
cold symptoms during military service.  

Defensible reasons and bases are to be 
provided with the opinion.  If the examiner 
opines that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the etiology unknowable?), must 
be provided.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

4.  After completion of the above 
development, the Veteran's claim for service 
connection for sinusitis, to include general 
diseases of allergic etiology, should be 
readjudicated.  If the determination remains 
adverse to him, he and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond thereto.  Then, if 
indicated, this case should be returned to 
the Board for the purpose of appellate 
disposition.

5.  The RO should issue to the Veteran and 
his representative an SOC addressing the 
claims for service connection for tinnitus 
and for PTSD.  Along with the SOC, the RO 
must furnish to the Veteran and his 
representative a VA Form 9 and afford them 
the applicable time period for perfecting an 
appeal as to these issues.  (The Veteran and 
his representative are hereby reminded that 
appellate consideration of these claims may 
be obtained only if a timely appeal is 
perfected).  If, and only if, the Veteran 
files a timely appeal, these issues should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


